Citation Nr: 1514073	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


	THE ISSUES	

1.  Entitlement to service connection for a painful scar of the right thigh.

2.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sinus and respiratory disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for blood circulation disability, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1987 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in April 2014 and was remanded so that the Veteran could be afforded a VA examination to address the etiology of his claimed disabilities.  The Board finds that the requested actions were completed as requested and the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App.  268 (1998).

The Board notes that a claim for service connection for unspecified muscle and joint pain was before the Board in April 2014.  Review of the record shows that the Veteran's complaints of muscle and joint pain have centered on pain in both hips and lower extremities, as well as pain related to his in-service right femoral fracture repair.  In an October 2014 rating decision, the RO granted service connection for impairment of the right thigh, patellofemoral pain syndrome of the right knee, limitation of extension of the right thigh, limitation of flexion of the left thigh, limitations of flexion of the right thigh, and limitation of extension of the left thigh.  That rating decision represents a total grant of benefits sought on appeal for the issues of service connection for joint and muscle pain, with the exception of service connection for a painful scar of the right thigh, which will be discussed in more detail below.  As such, the issue of entitlement to service connection for muscle and joint pain is considered resolved in full and the Board does not have appellate jurisdiction over it.  38 U.S.C.A. § 7105 (2014).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran has a painful scar on his right thigh that is related to his service-connected right femur injury.

2.  The Veteran suffers from gastrointestinal symptoms, including constipation and diarrhea; no etiology for these symptoms have been identified.

3.  The Veteran's symptoms of fatigue are associated with, and rated under, the currently service-connected disabilities of post-traumatic stress disorder (PTSD) and traumatic brain injury (TBI); the evidence of record does not show the Veteran has chronic fatigue syndome or other unexplained fatigue. 

4.  The Veteran's sinus and respiratory disorders are not related to service, nor were they caused or aggravated by his service connected disabilities; rather, they are caused by his tobacco use.

5.  The Veteran does not have a blood circulation disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for painful scar of the right thigh have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.310 (2014).

2.  The criteria for service connection for a gastrointestinal disorder, manifested by symptoms consistent with irritable colon syndrome, have been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  The criteria for service connection for chronic fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  The criteria for service connection for sinus and respiratory conditions have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

5.  The criteria for service connection for a chronic disability manifested by poor blood circulation have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118 (2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several conditions, to include as due to an undiagnosed illness, claimed as Gulf War syndrome.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (2014); 38 C.F.R. § 3.3(i) (2014).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained."  38 C.F.R. § 3.317(a)(2)(ii). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez, 19 Vet. App. at 8-9.  Lay persons such as the Veteran are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

The record shows that the Veteran served in the Southwest Asia theater of operations from October 1990 to April 1991.  Thus, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  See 38 C.F.R. § 3.317.

In this case, service treatment records do not reflect that the Veteran sought treatment for or complained of any of the conditions on appeal during service, other than one episode of bronchitis, and reports of pain related to the in-service fracture of his right femur.  The Veteran's military personnel records show that he waived medical examination in connection with transition from active duty.  See Transition Medical Option Statement dated December 21, 1991.  His medical records were reviewed by a medical officer, who determined that medical examination for transition was not required and the waiver was granted.  Id.  Therefore, the Board finds that the Veteran's service treatment records do not establish that he began experiencing any of the conditions on appeal during his period of active military service. 

As to bronchitis specifically, treatment for that condition was on May 2, 1989, prior to the Veteran's assignment to the Southwest Asia theater of operations.  There is no further treatment for bronchitis in the Veteran's STRs.  Therefore, there is no evidence that chronic bronchitis became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War.

The Board will now turn to a discussion of each of the Veteran's claimed conditions in turn.

I.  Painful Scar

As discussed above, the issue of entitlement to service connection for unspecified muscle and joint pain was before the Board in April 2014.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's complaints have been of generalized muscle and joint pain in the entire area of his right hip, thigh, and knee.  Therefore, although the RO granted service connection for the various muscle and joint disabilities described above, the Board finds that the issue of entitlement to service connection for muscle and joint pain included a claim for a painful scar of the right thigh, which remains on appeal.  

In connection with the Veteran's claim for muscle and joint pain, he was provided a VA examination in January 2011.  During that examination, it was found that the Veteran's muscle pain complaints included pain and tenderness in the scar on his right thigh from surgical fixation of his in-service right femoral fracture.  The VA examiner found that etiology of the right thigh painful scar was indeed associated with surgical repair of the right leg injury sustained in service.

As there is no evidence to the contrary, the Board finds that the Veteran's right thigh painful scar is related to his service-connected right femur injury.  Accordingly, the Board finds that service connection for a painful scar on his right thigh, as part of the Veteran's claim for service connection for muscle pain, is warranted.

II.  Gastrointestinal Disorder 

The Veteran claims service connection for gastrointestinal signs and symptoms, which is a disorder that may be presumed service-connected for a Persian Gulf Veteran, if manifested to a 10 percent degree.  The Veteran's gastrointestinal symptoms may be rated by analogy under Diagnostic Code 7319 for irritable colon syndrome, which requires a showing of moderate severity, manifested by frequent episodes of bowel disturbances with abdominal distress, in order to warrant a 10 percent rating.  The Veteran has consistently complained of chronic constipation, crampy diarrhea, and bowel irregularity.  E.g., February 2009 VA examination (noting near weekly episodes of bloating and constipation lasting for 3 to 5 days, followed by a day of crampy diarrhea).  The Board finds that the Veteran's symptoms meet or approximate the criteria for a 10 percent evaluation Diagnostic Code 7319.  Accordingly, the Board finds that the evidence at least in equipoise as to whether there exists a presumption of service connection for a functional  gastrointestinal disorder, as afforded by 38 C.F.R. § 3.317.  Accordingly, resolving doubt in the Veteran's favor, the Board finds that the criteria for service connection for a functional  gastrointestinal disorder are met and service connection is warranted.

III.  Fatigue

The Veteran claims service connection for fatigue.  Although he claims his fatigue is due to Gulf War syndrome, he has also consistently informed his physicians and VA examiners that he believes his fatigue is due to not sleeping well.  See January 2011 VA examination, VA treatment record dated November 10, 2003.  The Veteran's wife and mother have also submitted written statements regarding the Veteran's current fatigue and the impact it has on his daily life.  The Board notes that as laypersons, the Veteran and his family are competent to report what comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, these lay statements have been reviewed and considered.  However, as will be discussed, the Board finds the evidence does not establish the Veteran has an independent fatigue disability, but that he experiences fatigue as a symptom of his other medical conditions.

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months, and (2) the exclusions, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) six or more of the following: (1) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a (2014).

The Veteran first complained of feeling fatigued in August 1995 when he filed an application for service connection.  However, the earliest evidence of treatment in the record is not until August 2003.  At that time, the Veteran reported feeling fatigued and sleepy all the time.  He informed his physician that he snored and would sometimes wake up in the middle of the night.

The Veteran was provided a VA examination in November 2003.  In regard to his fatigue, his primary complaint was sleeping too much, and that even though he would sleep many hours, he would still get sleepy during the day.  Although the Veteran did not relate onset of his sleepiness and fatigue specifically to his service in the Persian Gulf War, he told the examiner that he had been like that since his twenties.  The examiner did not render an opinion as to the nature or etiology of the Veteran's fatigue.

The Veteran's medical treatment records from February 2009 to April 2010 show reports of him feeling tired all the time.  See VA treatment records dated February 17, 2009, April 17, 2009, April 16, 2010.  The Veteran also reported other sleep-related problems during that time, including night sweats, frequent awakenings, nightmares, snoring, and observed apneas.  See Sleep Study Report dated March 9, 2009; VA treatment record dated April 16, 2010; October 2010 VA examination.  Following a sleep study performed in March 2009, the Veteran's physician determined that he had severely reduced sleep efficiency, mainly due to prolonged awakening from midnight to about 4:30am, likely exacerbated by caffeine consumption.  There was no evidence of sleep apnea, oxygen desaturation or periodic limb movements during that study.

The Veteran was provided another VA examination in February 2009.  He reported problems with unrefreshing sleep, numerous nighttime awakenings, and persistent daytime sleepiness and fatigue, which he believed was related to his right leg pain.  Following an in-person examination of the Veteran, a review of his medical history, and the findings of the sleep study, the examiner determined that the Veteran had disrupted sleep patterns with no clinical evidence of obstructive sleep apnea, restless leg syndrome, or periodic limb movements.  The examiner did not render an opinion as to the etiology of the Veteran's fatigue.

The Veteran was provided another VA examination in January 2011.  He reported daily fatigue beginning in 2003 that was relieved by sleep, which he felt was due to his sleep disorder and PTSD symptoms.  The Veteran also reported that in the past, his fatigue was relieved by using medication to sleep for about 12 hours.  However, he had to discontinue the medication due to side effects.  The Veteran reported that his fatigue was not debilitating, did not last longer than 24 hours after exercising, and caused no reduction of daily routine activities.  The examiner noted that the Veteran had a history of daytime sleepiness which was shown by the March 2009 sleep study to be due to reduced sleep time and caffeine intake.  Ultimately, the examiner concluded that the Veteran's fatigue and tiredness were related to his sleep disorder.

The Veteran's most recent examination for his fatigue claim was in May 2014.  He again complained of chronic fatigue but was unsure of the cause.  He believed it was related to poor sleep but indicated that sleeping medication did not help.  The Veteran reported sleeping for up to 12 hours on most days, and staying up most nights.  He also reported that he did not have daily activity level to less than 50 percent of his pre-illness level.  The examiner determined that there were no findings, signs, or symptoms attributable to chronic fatigue syndrome, and that the Veteran's symptoms did not result in periods of incapacitation.  There were no other pertinent findings.  The examiner concluded that the Veteran's fatigue was at least as likely as not related to service.  However, in reaching that conclusion, the examiner explained that:

"A sleep disorder, characterized as "severely reduced sleep efficiency," was reported on a sleep study report dated March 9, 2009.  Impaired sleep (and with it - fatigue) is a well-known consequence of traumatic brain injury (TBI) and post-traumatic stress disorder (PTSD) ("Sleep disruptions among returning combat veterans from Iraq and Afghanistan" Mil Med. 2011 Aug; 176(8):879-88). Although chronic fatigue syndrome as such is not diagnosed, it appears at least as likely as not that the veteran's reported fatigue is related to service by virtue of his service-connected TBI and PTSD."

In other words, the examiner determined that the Veteran's fatigue is a symptom of his sleep disorder, which is related to his service-connected PTSD and TBI.

Based on the foregoing, the Board first finds that the medical evidence of record shows that the Veteran's symptoms do not meet the criteria for chronic fatigue syndrome.  See May 2014 VA examination; 38 C.F.R. § 4.88a.  Additionally, the Board finds that the medical evidence and statements from the Veteran himself reflect that his fatigue is the result of a sleep impairment disorder related to his service-connected PTSD and TBI.  To the extent that the Veteran seeks service connection for a separate disability for fatigue and sleep impairments, the Board notes that the Veteran filed a separate claim for service connection for sleep impairments in August 1995; however he did not appeal this issue to the Board after it was denied by the RO in a June 2004 rating decision.  Furthermore, the Veteran is already compensated for sleep impairments and the resulting impact on his social and occupational functioning under his disability rating for PTSD.  Specifically, when evaluating the Veteran's PTSD in a February 2011 rating decision, the RO found that a 70 percent rating was warranted in part due to deficiency in Family Relations, specifically symptoms of hyperarousal (irritability, sleep problems) which impact family and marital functioning.  Accordingly, the Veteran cannot receive a separate rating for his fatigue symptoms as it would constitute prohibited pyramiding (the Veteran would essentially be getting two ratings that compensate for his fatigue).  See 38 C.F.R. § 4.14 (2014).

In sum, the Board finds that the Veteran's fatigue is not an independent disability that can be service-connected but, ultimately, a manifestation of the Veteran's service-connected PTSD and TBI.  Furthermore, as the cause of the fatigue has been diagnosed as due to his PTSD and TBI, it cannot represent an undiagnosed illness.  Therefore, any symptoms of fatigue are not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the claim for service connection for fatigue is denied.

IV.  Sinus and Respiratory Conditions

The Veteran seeks service connection for a sinus and respiratory condition, specifically chronic sinusitis and trouble breathing when excited.

The record shows that the Veteran was diagnosed with allergic rhinitis in August 2003 following complaints of nasal congestion and drainage.  At that time, the Veteran was put on chlorphentermine bid and steroid nasal spray.  During a November 2003 VA examination, the Veteran was noted to have chronic sinus congestion.  However, there were no other significant findings as to his nose, sinuses, mouth, throat, or lungs.  The Veteran was also noted to smoke one pack of cigarettes per day.  Treatment record records between April 2009 and December 2009 show that his allergies were controlled with medication and he had no symptoms of congestion, discharge, or post nasal drip during that time.  See VA treatment records dated April 17, 2009, June 1, 2009, December 2, 2009.

The Veteran was provided with a VA examination in January 2011.  He complained of difficulty breathing through his nose, nasal congestion, recurrent sinus headaches and dyspnea on exertion.  He asserted that his symptoms had gotten progressively worse since service.  The examiner noted that the Veteran had a history of chronic sinus congestion, as well as prior diagnostic imaging showing chronic sinus thickening and inflammation.  The Veteran's sinus congestion appeared to respond well to allergy medication, and there was no evidence of antibiotic treatment.  The examiner further noted that the Veteran had been treated in service for bronchitis, but had no further history for ongoing diagnosis of chronic bronchitis.  Pulmonary function testing conducted contemporaneous with the examination resulted in a diagnosis of an obstructive lung disease (COPD), which the Veteran was aware could be caused by smoking.  Finally, the examiner noted that the Veteran was not currently being treated for a lung condition, nor was there any treatment over the last 12 months with antibiotics or other medications.  Upon examination, there was no evidence of abnormal breath sounds.  The examiner concluded that the Veteran's chronic sinusitis and COPD was likely associated with tobacco use and lack of appropriate treatment.  As to the Veteran's in-service treatment for bronchitis, the examiner determined that it had resolved with no current diagnosis.

At the Veteran's most recent VA examination provided in May 2014, he reported a history of sinus issues which began in 2003.  His current symptoms were congestion and drainage, which were being treated with allergy medications, and trouble breathing.  The Veteran reported being exposed to smoke, sand, diesel fuel, and paints while in service.  The examiner noted that the Veteran was diagnosed with allergic rhinitis in 2003 and chronic sinusitis in 2011.  As to the Veteran's respiratory condition, the examiner noted that he was treated for bronchitis during service, and that prior pulmonary testing indicated possible COPD.  However, the examiner noted that there was no respiratory diagnosis on his current VAMC problem list.  The examiner also noted that that diagnostic imaging from 2010 showed mucoperiosteal thickening of the frontal, ethmoid, and maxillary sinuses with no air-fluid level consistent with chronic sinus disease.  X-rays also showed minimal mucosal thickening of the right maxillary sinus consistent with chronic sinusitis.  

Upon examination, the May 2014 examiner found that the type of sinusitis currently affected was maxillary, frontal, and ethmoid, with pain and tenderness of affected sinus.  The examiner also found that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on either side, permanent hypertrophy of the nasal turbinates, nasal polyps, granulomatous conditions, or loss of any part of the nose.  The Veteran reported neither non-incapacitating episodes nor incapacitating episodes in the past 12 months.  Pulmonary function testing was performed, revealing FEV-1 of 106 percent and FEV-1/FVC of 82 percent.  The examiner noted that the FEV-1 percentage most accurately reflected the Veteran's level of disability.

Based on the above, the May 2014 VA examiner concluded that the Veteran's allergic rhinitis and chronic sinusitis were not related to service.  Specifically, the examiner explained that there was no diagnosis of either condition in service or shortly after service.  As to the Veteran's respiratory condition, the examiner concluded that the Veteran did not have a current respiratory disorder.  Furthermore, the examiner noted that although the Veteran was treated for asthma in the early 1980s, a subsequent diagnosis of this was not located in service or after service.  As to the Veteran's in-service treatment for bronchitis, that illness is generally a self-limiting condition not likely to produce long-term sequelae.

The Board affords more probative weight to the opinion of January 2011 VA examiner, than to that of the May 2014 VA examiner.  Although both examiners conducted a thorough review of the Veteran's medical history and current symptoms, and performed relevant clinical testing, the January 2011 VA examiner provided a more thorough opinion which included alternative etiology for the Veteran's sinus and respiratory conditions, namely tobacco use.  

The Board has considered the Veteran's assertions that he experiences a sinus and respiratory condition due to an undiagnosed illness.  However, the Board affords more probative weight to the opinion of the January 2011 VA examiner than to that of the Veteran.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinions on a thorough review of the Veteran's specific medical history.

Accordingly, the Board finds that the weight of the evidence shows that the Veteran's sinus and respiratory conditions are not related to service, but instead are related to tobacco use.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (2014).  Furthermore, as the Veteran's sinus and respiratory conditions have been diagnosed as chronic sinusitis and COPD with a known etiology, his conditions cannot represent an undiagnosed illness subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Therefore, the Veteran's claim for service connection for sinus and respiratory condition must be denied.

V. Blood Circulation Disorder

The Veteran contends that he has a disability manifested by poor blood circulation that is related to service.  After a review of the record, the Board finds that a disability manifested by poor blood circulation has not been manifested at any time.  As discussed above, the Veteran's STRs do not show complaints or manifestations of a disability manifested by poor blood circulation.  Post-service treatment records are similarly negative.  Although the Veteran has consistently complained of his feet and legs feeling cold, no unexplained circulatory conditions have ever been found.  Ankle/Brachial Index testing has revealed normal results.  See January 2011 VA examination; May 2014 VA examination (noting that the January 2011 VA examiner's diagnosis of peripheral vascular disease was based upon a faulty interpretation of an ABI test).

Whether service connection is claimed on direct, presumptive, or any other bases, a necessary element for establishing such a claim is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a blood circulation disability has not been demonstrated in the record at any time since the Veteran filed his claim of service connection, the claim must be denied.

VI.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in October 2003, December 2007, October 2008, and December 2008 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in November 2003, January 2011, and May 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for a painful scar is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for gastrointestinal disorder, manifested by symptoms consistent with irritable colon syndrome, is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to service connection for fatigue, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for sinus and respiratory condition, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a blood circulation disorder, to include as due to undiagnosed illness, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


